THE plaintiff in error brings up part of the record and asks for supersedeas. Under rule 23 the record must be complete in such case. But plaintiff in error says that the record, which involves many parties and many causes of action and counterclaims, is complete so far as concerns those controversies in which he assigns error, and that therefore it is complete in the meaning of the rule. We think he is right. The record is very large as it is, and to cumber it with matter irrelevant to the questions to be argued would not be reasonable. There seems to be probable error and so supersedeas is granted. *Page 168